Order entered October 3, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00517-CV

                  ANDROMEDA JONES-GILDER, Appellant

                                          V.

                    DEQUAYAN KEITH GILDER, Appellee

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-21-01650

                                      ORDER

      Appellant’s brief in this case is overdue. By postcard dated August 31,

2022, we notified appellant her brief was overdue and cautioned her that failure to

file a brief within ten days might result in the dismissal of this appeal. Thereafter,

on September 21, 2022, Frank Adler filed a letter notifying the Court that he had

been retained to represent appellant in this appeal.

      On the Court’s own motion, we extend the time to file appellant’s brief until

October 21, 2022. We caution appellant that failure to do so may result in the
dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1);

42.3(a)(b).


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE